DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2020 has been entered.
Applicant’s amendment/response filed 11/17/2020 has been entered and made of record. Claims 21-25 were amended. Claims 1-6 and 12-26 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Niranjani et al. (US 2016/0048304).
Regarding claim 1, Soohoo teaches/suggests: An image display device comprising: 
a display configured to display a first image (Soohoo col. 2 line 60 – col. 3 line 15: “Displayed on a computer screen 106 are an original image window 108 containing an original image.”); 
at least one processor (Soohoo col. 4 ll. 16-40: “In a preferred embodiment, the present method for digital image magnification in a graphical user interface is implemented on a device including a microprocessor connected to a display and a pointing device.”) configured to: 
generate a second image by enlarging a part of the first image, wherein the enlarged part of the first image corresponds to the part of the first image that is displayed in a first region of the display (Soohoo col. 2 line 60 – col. 3 line 15: “A selected region 112 of the original image is magnified and displayed within magnified image window 110.” [The selected region meets the claimed first region.]), 
determine a first location of the first region according to one of a user selection or detecting of an object (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse.”), 
determine a second location of a second region of the display different from the first location (Soohoo col. 2 line 60 – col. 3 line 15: “A selected region 112 of the original image is magnified and displayed within magnified image window 110.” [The magnified image window meets the claimed second region.]), and 
control the display to display a part of the second image in the second region (Soohoo col. 2 line 60 – col. 3 line 15: “A selected region 112 of the original image is magnified and displayed within magnified image window 110.”); and 
a sensor configured to sense a user input for moving the second image (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse … As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly.”), 
wherein, in response to the user input, the at least one processor is further configured to control the display to change the displayed part of the second image in the second region according to the user input, wherein the second region is fixed at the second location on the display while the second image displayed in the second region moves in the second region according to the user input without regard to a portion of the first image at the second location, and wherein the displayed part of the second image is related to a location of the display different from the second location (Soohoo col. 2 line 60 – col. 3 line 15: “In this embodiment, an original image is magnified as shown in FIG. 3. Displayed on a computer screen 106 are an original image window 108 containing an original image, and a magnified image window 110 containing a magnified image. A selected region 112 of the original image is magnified and displayed within magnified image window 110. Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse … As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly.”).
Soohoo does not teach/suggest:
determine a second location of a second region of the display according to the first location, 
Niranjani, however, teaches/suggests:
determine a second location of a second region of the display according to the first location (Niranjani [0107]: “At 1208, the hover interface module 118 may determine a portion 306 of the content 138 that is rendered at the location 304 or within a threshold distance, h, from the location 304. The portion 306 is to be displayed within a magnified window 142 for facilitating readability of the portion 306 for a user of the computing device 102.”), 
At the time of the effective filing, the substitution of one known element (the position of the magnified image window that’s within a threshold distance of the selected region in Niranjani) for another (the position of the magnified image window in Soohoo) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to determine an initial position for the magnified image window.

Claim 12 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

Regarding claim 18, Soohoo as modified by Niranjani teaches/suggests: A non-transitory computer readable recording medium configured to store program instructions, that when executed by at least one processor of an image display device, cause the at least one processor to control the image display device perform the operating method of claim 12 (Soohoo col. 4 ll. 16-40: “In a preferred embodiment, the present method for digital image magnification in a graphical user interface is implemented on a device including a microprocessor connected to a display and a pointing device.”). See the treatment of claim 12 above.

Regarding claim 19, Soohoo as modified by Niranjani teaches/suggests: The image display device of claim 1, wherein at least one of the first region or the second region is determined based on a user input for determining the at least one of the first region or the second region (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse.”).

Regarding claim 20, Soohoo as modified by Niranjani teaches/suggests: The operating method of claim 12, wherein at least one of the first region or the second region is determined based on a user input for determining the at least one of the first region or the second region (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse.”).

Claims 2-3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Niranjani et al. (US 2016/0048304) as applied to claims 1 and 12 above, and further in view of Lee (US 6144378).
Regarding claim 2, Soohoo as modified by Niranjani does not teach/suggest: The image display device of claim 1, wherein the sensor is further configured to sense a directional key input, and wherein the at least one processor is further configured to control so that the second image is moved in the second region in a direction corresponding to the sensed directional key input. Lee, however, teaches/suggests sense a directional key input (Lee col. 6 ll. 7-12: “FIG. 18 shows examples of directional indicators, labeled with reference numeral 80. A down arrow associated with an adjacent symbol indicates that the down key of remote control 36 should be pressed to move the focus to that symbol.”). At the time of the effective filing, the substitution of one known element (the directional keys of Lee) for another (the pointing device of Soohoo) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to move the selected region.

As such, Soohoo as modified by Niranjani and Lee teaches/suggests wherein the at least one processor is further configured to control so that the second image is moved in the second region in a direction corresponding to the sensed directional key input (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse … As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly;” Lee col. 6 ll. 7-12: “FIG. 18 shows examples of directional indicators, labeled with reference numeral 80. A down arrow associated with an adjacent symbol indicates that the down key of remote control 36 should be pressed to move the focus to that symbol.”).

Regarding claim 3, Soohoo as modified by Niranjani does not teach/suggest: The image display device of claim 1, wherein the display is further configured to display an icon representing a movable direction of the second image. Lee, however, teaches/suggests display an icon representing a movable direction of the second image (Lee col. 6 ll. 7-12: “FIG. 18 shows examples of directional indicators, labeled with reference numeral 80. A down arrow associated with an adjacent symbol indicates that the down key of remote control 36 should be pressed to move the focus to that symbol.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the display of Soohoo to include the directional indicators of Lee in order to indicate movable directions to the user.

Claims 13 and 14 recite limitations similar in scope to those of claims 2 and 3, respectively, and are rejected using the same rationales.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Niranjani et al. (US 2016/0048304) as applied to claims 1 and 12 above, and further in view of Baar (US 2009/0132961).
Regarding claim 4, Soohoo as modified by Niranjani does not teach/suggest: The image display device of claim 1, wherein the sensor is further configured to sense an input for zooming in or out the second image, and wherein the at least one processor is further configured to: 
zoom in the second image in response to a sensed zoom-in input, or zoom out the second image in response to a sensed zoom-out input.
Baar, however, teaches/suggests sense an input for zooming in or out the second image (Baar [0047]: “The slide bar 440 includes a bar 441 that may be slid up and down, or left and right, to adjust and indicate the level of magnification. To control the level of magnification, the user would click on the bar 441 of the slide bar 440 and drag in the direction of desired magnification level.”). Baar further teaches/suggests: 
zoom in the second image in response to a sensed zoom-in input, or zoom out the second image in response to a sensed zoom-out input (Baar [0047]: “Once the desired level of magnification is reached, the user would release the mouse button 310. The lens 410 is then locked with the selected magnification until a further magnification operation is performed.”).
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the magnified image window of Soohoo to include the slide bar of Baar in order to control the level of magnification.

Claim 15 recites limitations similar in scope to those of claim 4, and is rejected using the same rationale.

Claims 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Niranjani et al. (US 2016/0048304) as applied to claims 1 and 12 above, and further in view of Cilia et al. (US 2009/0207248).
Regarding claim 5, Soohoo as modified by Niranjani does not teach/suggest: The image display device of claim 1, wherein the at least one processor is further configured to: 
detect an object of interest in the first image, and set a region in which the detected object of interest is displayed as the first region.
Cilia, however, teaches/suggests:
detect an object of interest in the first image, and set a region in which the detected object of interest is displayed as the first region (Cilia [0021]: “An area of interest has been highlighted by a zoom box 304 in the image 300. In some embodiments, an automatic license-plate locator algorithm may have been run to locate the license plate in the image 300.”).
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the selected region of Soohoo to be selected by an algorithm as taught/suggested by Cilia in order for automatic selection.

Regarding claim 6, Soohoo as modified by Niranjani and Cilia teaches/suggests: The image display device of claim 5, wherein the at least one processor is further configured to: 
detect text in the first image, and set a region in which the text is displayed as the first region (Cilia [0021]: “An area of interest has been highlighted by a zoom box 304 in the image 300. In some embodiments, an automatic license-plate locator algorithm may have been run to locate the license plate in the image 300.”).
The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Claims 16 and 17 recite limitations similar in scope to those of claims 5 and 6, respectively, and are rejected using the same rationales.

Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Thione et al. (US 2005/0171926).
Regarding claim 21, Soohoo teaches/suggests: An image display device comprising: 
a display (Soohoo col. 4 ll. 16-40: “In a preferred embodiment, the present method for digital image magnification in a graphical user interface is implemented on a device including a microprocessor connected to a display and a pointing device.”); and 
at least one processor (Soohoo col. 4 ll. 16-40: “In a preferred embodiment, the present method for digital image magnification in a graphical user interface is implemented on a device including a microprocessor connected to a display and a pointing device.”) configured to: 
control the display to display an image (Soohoo col. 2 line 60 – col. 3 line 15: “Displayed on a computer screen 106 are an original image window 108 containing an original image.”), 
provide a window for displaying a part of the image based on first user input information received from a user interface device that is configured to receive user inputs for a magnification function (Soohoo col. 3 ll. 16-28: “In a preferred embodiment of the invention, the magnified image is displayed in a floating plane region 114, as shown in FIG. 5. Floating plane region 114 is a magnified image window that is positioned on top of the selected region, and moves as the selected region is moved;” col. 4 ll. 16-40: “In a preferred embodiment, the present method for digital image magnification in a graphical user interface is implemented on a device including a microprocessor connected to a display and a pointing device.” [The initial selection of the selected region meets the claimed first user input information.]), 
control the display to display the part of the image in the window, wherein the part of the image is magnified to be displayed in the window (Soohoo col. 3 ll. 16-28: “In a preferred embodiment of the invention, the magnified image is displayed in a floating plane region 114, as shown in FIG. 5.”), 
change a location of the window on the display based on second user input information received from the user interface device (Soohoo col. 3 ll. 16-28: “Floating plane region 114 is a magnified image window that is positioned on top of the selected region, and moves as the selected region is moved.” [Moving the selected region along with the magnified image window meets the claimed second user input information.]), 
control the display to display in the window a different part of the image, wherein the different part of the image is magnified to be displayed in the window and related to the location of the window (Soohoo col. 3 ll. 16-28: “Floating plane region 114 is a magnified image window that is positioned on top of the selected region, and moves as the selected region is moved.”), 
Soohoo further teaches/suggests:
fix the location of the window at a first location of the display (Soohoo col. 2 line 60 – col. 3 line 15: “In this embodiment, an original image is magnified as shown in FIG. 3. Displayed on a computer screen 106 are an original image window 108 containing an original image, and a magnified image window 110 containing a magnified image.”), and 
control the display to display another part of the image in the window, according to fourth user input information, with the location of the window being fixed at the first location of the display, the fourth user input being received from the user interface device, wherein the other part of the image is magnified to be displayed in the window and related to a second location of the display (Soohoo col. 2 line 60 – col. 3 line 15: “A selected region 112 of the original image is magnified and displayed within magnified image window 110. Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse … As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly.” [Moving the selected region while the magnified image window is fixed meets the claimed fourth user input information.]).
Soohoo does not teach/suggest:
fix the location of the window at a first location of the display, based on third user input information for fixing the window, the third user input information being received from the user interface device, 
Thione, however, teaches/suggests based on third user input information (Thione [0104]: “In various embodiments according to this invention, the transiently zoomed display area 964 is displayed for a few seconds. However, in other embodiments, a zoom selection mode or any other method of switching modes is used to switch between the transiently zoomed display and a normal display.”). At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the first (i.e., the magnified image window is floating) and second (i.e., the magnified image window is fixed) zooming modes of Soohoo to be alternately selected by the user as taught/suggested by Thione in order to switch between them. As such, Soohoo as modified by Thione teaches/suggests:
fix the location of the window at a first location of the display, based on third user input information for fixing the window, the third user input information being received from the user interface device (Soohoo col. 2 line 60 – col. 3 line 15: “In this embodiment, an original image is magnified as shown in FIG. 3. Displayed on a computer screen 106 are an original image window 108 containing an original image, and a magnified image window 110 containing a magnified image;” Thione [0104]: “In various embodiments according to this invention, the transiently zoomed display area 964 is displayed for a few seconds. However, in other embodiments, a zoom selection mode or any other method of switching modes is used to switch between the transiently zoomed display and a normal display.”), 

Regarding claim 25, Soohoo as modified by Thione teaches/suggests: The image display device of claim 21, wherein the magnified other part of the image displayed in the window is identified from the image, based on a position of the window in the display (Soohoo col. 3 ll. 16-28: “In a preferred embodiment of the invention, the magnified image is displayed in a floating plane region 114, as shown in FIG. 5. Floating plane region 114 is a magnified image window that is positioned on top of the selected region, and moves as the selected region is moved.”).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Thione et al. (US 2005/0171926) as applied to claim 21 above, and further in view of Lee (US 6144378).
Regarding claim 22, Soohoo as modified by Thione does not teach/suggest: The image display device of claim 21, wherein the user interface device is further configured to receive a directional key input, and wherein the at least one processor is further configured to control so that the magnified other part of the image moves in the window in a direction corresponding to the received directional key input. Lee, however, teaches/suggests receive a directional key input (Lee col. 6 ll. 7-12: “FIG. 18 shows examples of directional indicators, labeled with reference numeral 80. A down arrow associated with an adjacent symbol indicates that the down key of remote control 36 should be pressed to move the focus to that symbol.”). The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

As such, Soohoo as modified by Thione and Lee teaches/suggests wherein the at least one processor is further configured to control so that the magnified other part of the image moves in the window in a direction corresponding to the received directional key input (Soohoo col. 2 line 60 – col. 3 line 15: “Typically, selected region 112 will have a position determined by a user-controlled pointing device, such as a mouse … As shown in FIG. 4, as the selected region 112 is moved to a different part of the original image, the magnified image 110 changes accordingly;” Lee col. 6 ll. 7-12: “FIG. 18 shows examples of directional indicators, labeled with reference numeral 80. A down arrow associated with an adjacent symbol indicates that the down key of remote control 36 should be pressed to move the focus to that symbol.”).

Regarding claim 23, Soohoo as modified by Thione does not teach/suggest: The image display device of claim 21, wherein the display is further configured to display at least one of an icon or a scroll bar representing a movable direction of the magnified other part of the image in the window. Lee, however, teaches/suggests display at least one of an icon representing a movable direction of the magnified other part of the image in the window (Lee col. 6 ll. 7-12: “FIG. 18 shows examples of directional indicators, labeled with reference numeral 80. A down arrow associated with an adjacent symbol indicates that the down key of remote control 36 should be pressed to move the focus to that symbol.”). The same rationale to combine as set forth in the rejection of claim 3 above is incorporated herein.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Thione et al. (US 2005/0171926) as applied to claim 21 above, and further in view of Baar (US 2009/0132961).

Regarding claim 24, Soohoo as modified by Thione does not teach/suggest: The image display device of claim 21, wherein the user interface device is further configured to receive the fourth user input for zooming in or out the magnified other part of the image in the window, and wherein the at least one processor is further configured to: 
zoom in the magnified other part of the image in response to a received zoom-in input, or zoom out the magnified other part of the image in response to a received zoom-out input.
Baar, however, teaches/suggests receive the fourth user input for zooming in or out the magnified other part of the image in the window (Baar [0047]: “The slide bar 440 includes a bar 441 that may be slid up and down, or left and right, to adjust and indicate the level of magnification. To control the level of magnification, the user would click on the bar 441 of the slide bar 440 and drag in the direction of desired magnification level.”). Baar further teaches/suggests: 
zoom in the magnified other part of the image in response to a received zoom-in input, or zoom out the magnified other part of the image in response to a received zoom-out input (Baar [0047]: “Once the desired level of magnification is reached, the user would release the mouse button 310. The lens 410 is then locked with the selected magnification until a further magnification operation is performed.”).
The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soohoo (US 5754348) in view of Thione et al. (US 2005/0171926) as applied to claim 21 above, and further in view of Niranjani et al. (US 2016/0048304).
Regarding claim 26, Soohoo as modified by Thione does not teach/suggest: The image display device of claim 1, wherein the determined second location of the second region is in proximity to the first location of the first region. Niranjani, however, teaches/suggests wherein the determined second location of the second region is in proximity to the first location of the first region (Niranjani [0107]: “At 1208, the hover interface module 118 may determine a portion 306 of the content 138 that is rendered at the location 304 or within a threshold distance, h, from the location 304. The portion 306 is to be displayed within a magnified window 142 for facilitating readability of the portion 306 for a user of the computing device 102.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8863041 – mode switching
US 2009/0313566 – PIP reference view
US 2010/0026721 – enlarged target region
US 2012/0266069 – mode switching
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611